 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Russell Keith Howard,                            No. CV-16-03769-PHX-JJT
10                  Plaintiff,                         ORDER
11    v.
12    Blue Cross Blue Shield of Arizona, et al.
13                  Defendants.
14
15          Plaintiff Russell Keith Howard seeks judicial review of Defendant Blue Cross Blue

16   Shield of Arizona’s (“BCBSAZ”) denial of insurance coverage under Plaintiff’s employee

17   health insurance plan (“the Plan”), pursuant to ERISA, 29 U.S.C. § 1132 et seq. (Doc. 33,

18   TAC.) Both Plaintiff and Defendant submitted Opening Briefs (Doc. 77, Pl.’s OB; Doc. 60,

19   Def.’s OB) and Defendant filed a Response Brief (Doc. 72, Def.’s RB).1

20   I.     BACKGROUND

21          Plaintiff is an employee of Sunstate Equipment Co., LLC (“Sunstate”). (TAC ¶ 8.)

22   Defendant2 is the medical insurance provider for Sunstate employees, including Plaintiff.

23
24          1
              After striking Plaintiff’s Opening Brief for noncompliance with Local Rule of
     Civil Procedure 7.2(e), the Court granted Plaintiff leave to file an amended Opening Brief
25   and granted Defendant leave to file a supplemental Response (Doc. 73), as its original
     Response Brief was filed before the Court struck Plaintiff’s original Opening Brief.
26   Defendant did not file a supplemental Response and Plaintiff did not file a Response of any
     kind.
27
            2
               The Plan is also listed as a Defendant, which is proper under 29 U.S.C.
28   § 1132(d)(1) (“An employee benefit plan may sue or be sued under this subchapter as an
     entity”).
 1   (TAC ¶ 8.) In March 2014, Plaintiff was diagnosed with prostate cancer that required
 2   radiation treatment. Plaintiff was medically eligible to receive either photon or proton beam
 3   radiation therapy. (TAC ¶10.) Plaintiff alleges that through consultation with his treating
 4   oncologist, he determined that proton beam radiation therapy (“PBRT”) would likely be
 5   more effective. (TAC ¶ 12.) Plaintiff sought precertification of PBRT, which was denied
 6   in May 2014 when Defendant explained in a decision letter that PBRT “does not meet the
 7   BCBSAZ medical necessity standards.” (Doc. 63-1 at 3.) Plaintiff subsequently paid out
 8   of pocket for the projected cost of the treatment—$105,625.00. (TAC ¶¶ 12–13.)
 9          Plaintiff underwent PBRT from June 2014 through September 2015. (TAC ¶ 14.)
10   Plaintiff’s medical provider submitted claims for the radiation costs to Defendant, who
11   denied them. (TAC ¶ 15.) In April 2015, the provider appealed Defendant’s decision and
12   Defendant again denied Plaintiff’s claim on the grounds that PBRT (as opposed to photon
13   beam therapy) was not medically necessary. (TAC ¶ 16.) Plaintiff and his provider filed a
14   second appeal, which was reviewed by a third-party independent reviewer retained by
15   Defendant. (TAC ¶ 17.) Defendant again denied Plaintiff’s claim on August 12, 2015.
16   (TAC ¶ 17.) Plaintiff filed his Complaint seeking judicial review of that denial on
17   August 29, 2016.3 (Doc. 1.)
18          On November 2, 2018, the Court issued an Order (Doc. 81, Nov. 2 Order) denying
19   in part and granting in part Plaintiff’s Motion to Admit Non-Record Documents (Doc. 78).
20   In that Order, the Court determined that it must review the denial of Plaintiff’s benefits
21   under the abuse of discretion standard. (Nov. 2 Order at 5.) As the parties’ briefs were filed
22   before the Court entered the November 2 Order, a significant portion of each brief is
23
24          3
               The Court previously granted Defendant’s Motion to Dismiss Plaintiff’s Third
     Amended Complaint to the extent it alleged Arizona state law claims. (Doc. 52.) Having
25   already found that those state claims are preempted by ERISA, the Court will not address
     them here. See 29 U.S.C. § 1144. Further, Defendant does not dispute that Plaintiff
26   exhausted his administrative remedies under the Plan and that this appeal is properly before
     the Court. See 29 U.S.C. § 1133(2) (requiring “a reasonable opportunity . . . for a full and
27   fair review by the appropriate named fiduciary of the decision denying the claim” before
     judicial review is permitted). In fact, Plaintiff alleges that Defendant’s third-party
28   independent reviewer informed Plaintiff that he had exhausted his administrative appeals
     and “that Plaintiff’s only remaining effective remedy was litigation.” (TAC ¶ 17.)

                                                 -2-
 1   devoted to arguments about which standard of review the Court must apply. The Court
 2   need not address those arguments again.
 3          After viewing Plaintiff’s Opening Brief in light of an abuse of discretion review, the
 4   Court will address the following arguments: 1) Defendant abused its discretion by applying
 5   an outdated set of Medical Coverage Guidelines (“MCG”) that failed to consider the
 6   improved outcomes of PBRT or any individualized clinical assessment of Plaintiff’s
 7   condition; and 2) Defendant similarly abused its discretion by ignoring the opinions of
 8   Plaintiff’s treating oncologists, instead relying largely on the opinions of physicians who
 9   specialize in internal medicine and the opinion of one oncologist who was constrained by
10   the rote application of the MCG.
11          Further, Plaintiff argues that Defendant operated under a conflict of interest
12   because: 1) Defendant controls the contents of the MCG and thereby dictates what
13   treatments are medically necessary; and 2) Defendant both administers claims and is
14   financially obligated to fund those claims when they exceed the $200,000 stop loss limit
15   funded by Sunstate.
16   II.    LEGAL STANDARD
17          Under 29 U.S.C. § 1133, every ERISA-covered insurer must “provide adequate
18   notice in writing” of a denial of benefits and must “[set] forth the specific reasons for such
19   denial.” 29 U.S.C. § 1133(1). Further, the insurer must “afford a reasonable opportunity . .
20   . for a full and fair review by the appropriate named fiduciary of the decision denying the
21   claim.” Id. Under § 1132(a)(1)(B), an insurance beneficiary whose claim has been denied
22   may bring suit “to recover benefits due to him under the terms of his plan, to enforce his
23   rights under the terms of the plan, or to clarify his rights to future benefits under the terms
24   of the plan.” Such an appeal requires a court to interpret the insurance policy as it would
25   any other contract, “in an ordinary and popular sense as would a [person] of average
26   intelligence and experience.” Allstate Ins. Co. v. Ellison, 757 F.2d 1042, 1044 (9th Cir.
27   1985). If there is ambiguity in the terms of the contract, it must be resolved in favor of the
28   insured. Kunin v. Benefit Trust Life Ins. Co., 910 F.2d 534, 539–41 (9th Cir. 1990).


                                                  -3-
 1          When a court reviews a benefits decision for abuse of discretion, it must determine
 2   whether it is “‘left with a definite and firm conviction that a mistake has been committed,’
 3   and [it] may not merely substitute [the court’s] view for that of the fact finder.” Salomaa
 4   v. Honda Long Term Disability Plan, 642 F.3d 666, 676 (9th Cir. 2011) (quoting United
 5   States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009)). Under this deferential standard,
 6   “even decisions directly contrary to evidence in the record do not necessarily amount to an
 7   abuse of discretion.” Boyd v. Bert Bell/Pete Rozelle NFL Players Retirement Plan, 410
 8   F.3d 1173, 1178 (9th Cir. 2005). In fact, “[a]n ERISA administrator abuses its discretion
 9   only if it (1) renders a decision without explanation, (2) construes provisions of the plan in
10   a way that conflicts with the plain language of the plan, or (3) relies on clearly erroneous4
11   findings of fact.” Id. (citing Bendixen v. Standards Ins. Co., 185 F.3d 939, 944 (9th Cir.
12   1997)). In short, courts “will uphold the decision of an ERISA plan administrator ‘if it is
13   based upon a reasonable interpretation of the plan’s terms and was made in good faith.’”
14   Id. (quoting Estate of Shockley v. Alyeska Pipeline Serv. Co., 130 F.3d 403, 405 (9th Cir.
15   1997)).
16          While the abuse of discretion standard typically allows for consideration of less
17   extrinsic evidence than does its more lenient de novo counterpart, courts are still required
18   to consider the potential effects of an alleged conflict of interest. Lukas v. United
19   Behavioral Health, 504 Fed. App’x 628, 629 (9th Cir. 2013) (“A procedural irregularity,
20   like a conflict of interest, is a matter to be weighed in deciding whether an administrator’s
21   decision was an abuse of discretion”). In examining a potential conflict of interest, courts
22   may “consider evidence outside the administrative record to decide the nature, extent, and
23   effect on the decision-making process of any conflict of interest; the decision on the merits,
24   though, must rest on the administrative record once the conflict (if any) has been
25   established.” Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 967 (9th Cir. 2006).
26
            4
             “A finding is ‘clearly erroneous’ when although there is evidence to support it, the
27   reviewing [body] on the entire evidence is left with the definite and firm conviction that a
     mistake has been committed.” Concrete Pipe & Prods. of Cal., Inc. v. Construction
28   Laborers Pension Trust for So. Cal., 508 U.S. 602, 622 (1993) (quoting United States v.
     United States Gypsum Co., 333 U.S. 364, 395 (1948)).

                                                 -4-
 1   “While [a] conflict does not displace the deferential standard of review, it is one of the
 2   several, case-specific factors the Court considers in determining whether a plan
 3   administrator abused its discretion in denying a benefits claim.” Puccio v. Standard Ins.
 4   Co., 80 F. Supp. 3d 1034, 1040 (N.D. Cal. 2015). Even if a court identifies a conflict of
 5   interest, “[t]he level of skepticism with which a court views a conflicted administrator’s
 6   decision may be low if a structural conflict of interest is unaccompanied, for example, by
 7   any evidence of malice, of self-dealing, or of a parsimonious claims-granting history.” Id.
 8   at 970.
 9             Normally, “a plaintiff suing under [§ 1132] bears the burden of proving his
10   entitlement to contractual benefits.” Horton v. Reliance Standard Life Ins. Co., 141 F.3d
11   1038, 1040 (11th Cir. 1998). The Ninth Circuit has specifically adopted this burden
12   standard in the de novo context, and the Court sees no reason why this burden would not
13   apply in the more deferential abuse of discretion review. See Muniz v. Amec Const. Mgmt.,
14   Inc., 623 F.3d 1290, 1295 (9th Cir. 2010) (citing Horton, 141 F.3d at 1040). However, “if
15   the insurer claims that a specific policy exclusion applies to deny the insured benefits, the
16   insurer generally must prove the exclusion prevents coverage.” Horton, 141 F.3d at 1040
17   (citing Farley v. Benefit Trust Life Ins. Co., 979 F.2d 653, 658 (8th Cir. 1992)).
18             Where an insurer denies coverage for treatment because it finds the treatment is not
19   medically necessary, “[t]he Ninth Circuit has not considered whether the requirement of
20   medical necessity is a term of coverage or an exclusion.” Baxter v. MBA Grp Ins. Trust
21   Health & Welfare Plan, 958 F. Supp. 2d 1223, 1229 (W.D. Wash. 2013). At least one
22   district court of the Ninth Circuit has concluded, based on opinions from three other circuit
23   courts, that “medical necessity” does not constitute an exclusion, and thus the burden
24   remains with the plaintiff. Id. at 1229–30 (citing Farley, 979 F.2d at 658; Fuja v. Benefit
25   Trust Life Ins. Co., 18 F.3d 1405, 1408 (7th Cir. 1994); Juliano v. Health Maintenance
26   Org. of New Jersey, Inc., 221 F.3d 279, 287–88 (2d Cir. 2000)).
27             In short, a plaintiff must prove that the treatment he or she sought was medically
28   necessary under the terms of the plan. Where a definition of medical necessity is written in


                                                   -5-
 1   the terms of a plan, courts must recognize that, in interpreting that provision, insurers have
 2   “discretion to determine whether treatment was medically necessary during the
 3   administrative review process of [a plaintiff’s] claim.” Harlick v. Blue Shield of California,
 4   686 F.3d 699, 720 (9th Cir. 2012). Even upon finding that an insurer abused its discretion
 5   in interpreting the medical necessity requirement, a court may overturn only if the insurer
 6   failed to provide a “full and fair review” of the denial. Harlick, 686 F.3d at 720. A full and
 7   fair review is impossible where an insurer “(1) renders a decision without explanation, (2)
 8   construes provisions of the plan in a way that conflicts with the plain language of the plan,
 9   or (3) relies on clearly erroneous findings of fact.” Bendixen, 185 F.3d at 944.
10   III.   ANALYSIS
11          The Court finds that Defendant did not abuse its discretion in finding that, under the
12   terms of the Plan, PBRT was not medically necessary. Defendant undertook a full and fair
13   review of the denial, which was based on the apparent and plain language of the Plan. In
14   doing so, Defendant satisfied each prong of the Bendixen test. Id.
15          First, Defendant provided Plaintiff an explanation for its decision. In fact, upon
16   rejecting Plaintiff’s precertification, Defendant warned that PBRT is not considered
17   medically necessary under the Plan and would not be covered. (TAC ¶ 16.) Plaintiff does
18   not deny that this letter conferred knowledge that Defendant would not cover PBRT.
19          Second, Defendant construed the provisions of the Plan based on its plain language.
20   The MCG addresses PBRT specifically, stating it “is considered not medically necessarily
21   for clinically localized prostate cancer based upon insufficient evidence to support
22   improvement of the net health outcome, and insufficient evidence to support improvement
23   of the net health outcome as much as, or more than, established alternatives.” (Doc. 63-1
24   at 6.) There are instances outlined in the MCG when PBRT would be considered medically
25   necessary, such as when it is used as “primary therapy for melanoma of the uveal tract” or
26   “postoperative therapy in an individual who has undergone biopsy or partial resection” of
27   certain tumors. (Doc. 63-1at 6.) But through interpretation of the terms of this section,
28   Defendant determined that PBRT was not medically necessary in Plaintiff’s case.


                                                 -6-
 1          Third, Plaintiff argues5 that Defendant abused its discretion by relying on “clearly
 2   erroneous findings of fact.” Bendixen, 185 F.3d at 944. Plaintiff argues that Defendant
 3   should not have relied on an outdated MCG which in turn relied on studies that failed to
 4   take into account recent science on PBRT. (Pl.’s OB at 9.) But in this argument, Plaintiff
 5   offers no evidence that the MCG on which Defendant relied was “clearly erroneous.”
 6   Instead, Plaintiff asserts that a more recent version would reflect that “it was well known
 7   in 2012-2013 that [PBRT] was and is a promising area in a rapidly evolving standard of
 8   care.” (Pl.’s OB at 9.) In support, Plaintiff cites to several medical articles in the Record.
 9   But none of these—nor Plaintiff’s bare assertion that PBRT is becoming more widely
10   used—satisfy the Court that the older MCG represents “clearly erroneous” findings of fact.
11          Plaintiff also argues that Defendant abused its discretion by failing to take into
12   account the opinions of Plaintiff’s treating oncologists and instead relying on independent
13   reviewing doctors who do not specialize in oncology. (Pl.’s Br. at 11.) Plaintiff contends
14   that Defendant’s own policy requires oncologists be consulted in cancer cases, but Plaintiff
15   cites only to a provision in Defendant’s Utilization Management Program Description
16   stating that a peer clinical reviewer “[i]s a health professional peer reviewer who possesses
17   a current and valid license in the same licensure category as the ordering provider.” (Doc.
18   65-2 at 29.) In response, Defendant points to a standard that requires only “a health care
19   professional who has appropriate training and experience in the field of medicine
20   involved.” (Doc. 66-3 at 5.) The parties do not clarify for the Court which document is
21   binding in this scenario. Regardless, the Court declines to find that reliance on two licensed
22   doctors of internal medicine, rather than an oncologist, leads to a clearly erroneous finding
23   of fact.6
24
            5
              While Plaintiff does not state his arguments in the Bendixen framework or cite to
25   any case law that sets out a standard for when the Court may find that Defendant abused
     its discretion, that is likely because Plaintiff’s Opening Brief was largely devoted to the
26   issue of which standard of review to apply. The Court does its best to reframe Plaintiff’s
     arguments into a manageable and appropriate judicial standard for this stage of the
27   proceeding.
28          6
             Defendant also cites a persuasive Fifth Circuit opinion which held that “a plan
     administrator does not abuse its discretion merely by selecting a reviewing physician who

                                                 -7-
 1          Further, Defendant did eventually have an oncologist review the denial. (Doc. 64-7
 2   at 4–6.) Plaintiff argues that the oncologist had no discretion to offer his true opinion
 3   because the MCG dictated a finding that PBRT was not medically necessary, even though
 4   the oncologist noted the benefits offered by such treatment. (Pl.’s OB at 11.) Disregarding
 5   for a moment that Plaintiff does not provide authority for his contention that Defendant
 6   abuses its discretion when it requires reviewing doctors to reference its MCG, the
 7   oncologist’s opinion does not reflect certainty that PBRT is medically necessary. Rather,
 8   the oncologist noted several studies that have indicated PBRT is effective but not “superior
 9   to photon based approaches.” (Doc. 64-7 at 5.) The Court does not construe the oncologist’s
10   ultimate conclusion—that PBRT “does not meet policy criteria for coverage”—as a clearly
11   erroneous fact where his opinion on the efficacy of PBRT was no more definitive than any
12   other opinion in the record.
13          Turning to Plaintiff’s argument that Defendant operated under a conflict of interest,
14   the Court notes that such an allegation is one of “the several, case-specific factors the Court
15   considers in determining whether a plan administrator abused its discretion in denying a
16   benefits claim.” Puccio, 80 F. Supp. 3d at 1040. While the Court previously denied
17   Plaintiff’s Motion to Admit Non-Record Documents (Nov. 2 Order) because it determined
18   that extrinsic evidence was not merited, the Court must still examine the alleged conflict
19   of interest without any of the new evidence proffered by Plaintiff.
20          Plaintiff argues two potential conflicts of interest. First, Plaintiff argues that it is an
21   inherent conflict where Defendant is allowed to control the contents of the MCG, which
22   later will be applied to determine whether coverage is medically necessary. (Pl.’s OB at
23   12.) In Plaintiff’s view, this creates a conflict of interest because Defendant “asserts the
24   exclusive right to interpret these terms, which are deliberately vague and not tied to any
25   objective standard.” (Pl.’s OB at 12.) While Plaintiff may be correct that Defendant
26   oversaw the creation of the MCG with the intent of lowering its own costs, he offers no
27   evidence to prove this is true. Further, the Court is not prepared to declare the production
28   does not have the exact same specialty as the claimant’s treating physician.” (Def.’s RB at
     9 (quoting Davis v. Aetna Life Ins. Co., 699 F. App’x 287, 295 (5th Cir. 2017)).)

                                                   -8-
 1   of medical coverage guidelines as a conflict of interest in every case, as it would be under
 2   Plaintiff’s argument. That would mean that no Plan can adopt guidelines that declare
 3   certain treatments not medically necessary. Plaintiff points to no authority that permits such
 4   a finding.
 5           Finally, Plaintiff argues that there is a structural conflict of interest because
 6   Defendant administers claims but has a financial incentive to deny those claims. (Pl.’s OB
 7   at 13.) This is true to an extent, as Defendant is obligated to pay expenses above the stop-
 8   loss limit covered by Sunstate. (Pl.’s OB at 13.) But that stop-loss limit is $200,000, and
 9   PBRT cost Plaintiff $105,625.00. Even combined with the $36,279 that Defendant
10   previously paid for Plaintiff’s coverage, the cost of PBRT would not exceed the stop-loss
11   limit. (Def.’s OB at 10.) Without a serious possibility that Defendant would be financially
12   liable for the PBRT, the Court does not consider the financial entanglement to constitute a
13   serious risk of conflict of interest. See Puccio, 80 F. Supp. 3d at 1040 (“The level of
14   skepticism with which a court views a conflicted administrator’s decision may be low if a
15   structural conflict of interest is unaccompanied, for example, by any evidence of malice,
16   of self-dealing, or of a parsimonious claims-granting history.”)7
17   IV.     CONCLUSION
18           Plaintiff has not satisfied his burden of proving that he is entitled to benefits for his
19   PBRT treatment because he has not shown the Defendant abused its discretion in deciding
20   that PBRT was not medically necessary. The Court does not find that Defendant abused its
21   discretion in reviewing Plaintiff’s claim pursuant to the MCG and the plain language of the
22   Plan.
23           IT IS THEREFORE ORDERED affirming Defendant Blue Cross Blue Shield of
24   Arizona’s denial of certain insurance coverage under Plaintiff’s employee health insurance
25   plan.
26
             7
              Defendant concedes that it denied all but one request for PBRT coverage between
27   2015 and 2017. (Doc. 77-2 at 10.) And while Plaintiff argues that this suggests a financial
     conflict of interest, he does not offer proof that Defendant denied those claims because of
28   the cost of PBRT rather than a determination reflected in the MCG that PBRT has not
     proven any more effective than photon-based therapy. (Pl.’s OB at 12.)

                                                   -9-
 1         IT IS FURTHER ORDERED directing the Clerk to enter judgment in favor of
 2   Defendants and to close this case.
 3         Dated this 12th day of July, 2019.
 4
 5                                        Honorable John J. Tuchi
                                          United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 10 -
